STATE OF LOUISIANA
           COURT OF APPEAL, FIRST CIRCUIT

STATE      OF LOUISIANA                                                   NO.      2021   KW   1525

VERSUS


WENDELL       THOMPSON                                            FEBRUARY           25,       2022




In   Re:        Wendell     Thompson,     applying        for supervisory writs,                 22nd
                 Judicial     District    Court,      Parish      of   Washington,         No.    02-
                CR8- 86387.




BEFORE:        WHIPPLE,     C. J.,   PENZATO AND          HESTER,      JJ.


        WRIT     DENIED    AS   MOOT.    The   records       of     the      Washington        Parish

Clerk of Court' s Office reflect that the district court acted on
relator' s       motion     for   production         of    documents          on    December      10,
2021.


                                               VGW

                                               AHP
                                               CHH




COURT      OF APPEAL,     FIRST   CIRCUIT




        DEPUTY     LERK OF COURT
               FOR THE    COURT